Citation Nr: 0318354	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  00-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) from 30 percent disabling.

2.  Entitlement to an increased rating for an excision of a 
ganglion on the left wrist with residuals of an ulnar nerve 
injury from 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
July 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to an increased rating for excision of a ganglion 
on the left wrist with residuals of an ulnar nerve injury 
from 20 percent disabling, and granted the veteran an 
increased rating for his PTSD to 30 percent.  During the 
course of the appeal, the RO granted the veteran an increased 
rating to 30 percent for his excision of a ganglion on the 
left wrist with residuals of an ulnar nerve injury.  

Although the veteran indicated that he wanted a hearing in 
his August 1999 notice of disagreement, in his February 2000 
substantive appeal, he clarified that he did not want a 
hearing.   


REMAND

Although the RO sent the veteran notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) in March 2002 regarding 
his claim for service connection for diabetes, he has not 
been afforded notice of the VCAA as it relates to his claims 
for increased ratings for PTSD from 30 percent disabling, and 
an excision of a ganglion on the left wrist with residuals of 
an ulnar nerve injury from 20 percent disabling.  

Although the Board had been sending notice to veterans where 
notification of the VCAA was deemed not to be adequate, the 
Federal Circuit recently held that the type of notice the 
Board was sending was invalid as it was contrary to 
38 U.S.C.A. § 5103A (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  For that reason, the veteran's 
claim must be remanded so that the RO can prepare a VCAA 
letter.  

It is also noted that the veteran submitted a February 2003 
letter from the VA staff neurologist at the St. Louis VA 
hospital to the Board.  This has not yet been reviewed by the 
RO.  Pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the RO should review this letter before the Board 
conducts an initial review of it.  

It was noted at the May 2002 VA examinations that the veteran 
was receiving treatment for his PTSD and his left wrist at 
the VA Medical Center and the Vet Center.  Accordingly, the 
RO should obtain all current treatment records from the VA 
Medical Center and the Vet Center.  It is noted that records 
up to September 2002 appear to be of record.  

At the May 2002 VA examination for nerves, the examiner 
commented that the veteran was on Social Security disability.  
However, there is no Social Security Administration (SSA) 
decision of record.   VA's duty to assist includes obtaining 
SSA records.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992).  Accordingly, the RO should obtain the decision 
granting the veteran SSA benefits as well as all medical 
records considered by the SSA in making such decision.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all current 
treatment records from the VA Medical 
Center and the Vet Center in St. Louis for 
the period after September 2002.  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain a 
copy of the SSA decision granting the 
veteran benefits as well as copies of all 
medical records considered by the SSA in 
their decision.

4.  The RO should send the veteran a VCAA 
letter regarding his claims for increased 
ratings, which cites the relevant portions 
of the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The letter should also 
cite the implementing regulations for the 
VCAA, which were also made effective 
November 9, 2000, for the most part. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The RO 
should inform the veteran that he has one 
year to respond to such letter, unless he 
waives the one year time period.  

4.  The RO should readjudicate the 
veteran's claims for increased ratings for 
PTSD from 30 percent disabling, and an 
excision of a ganglion on the left wrist 
with residuals of an ulnar nerve injury 
from 30 percent disabling.  The RO should 
consider the February 2003 letter from the 
VA neurologist.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




